—

Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 1 of 16

he 20700316

sou SECT.HMAG.5

 

 

 

Page 2
{Rev. 10/07)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District; Eastern District of Louisiana
Name (under which you were convicted): Docket or Case No.:

 

 

 

JAMES JEZOD SMES IE IS-CA 4-128 Fed

 

Place of Confinement : Prisoner No.:
TANGZIEAHOA FACESH JAIL GRU LZG
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
Vv.

 

The Attorney General of the State of

JAMES JEZOD PIKES IR. H CATH MAT! , pie!

 

 

PETITION

1, (a) Name and location of court that entered the judgment of conviction you are challenging:
Ad nd MWDICAC DFSiRICT CookKT
PYRESH OF WASHIAG Tonal
(b) Criminal docket or case number (if you know): / SF thy ~ / Ae 764
2. (a) Date of the judgment of conviction (if you know): JUUIE Zé Bod Ih
(b) Date of sentencing: JA! Y ’ Aol FT
3. Length of sentence: g YE ARS

4. In this case, were you convicted on more than one count or of more than one crime? O Yes Oo
5. Identify all crimes of which you were convicted and sentenced in this case:
JANTRoDvéticz! GF GaultTEern DALI
TENDERED FOR FILING
JAN 27 2020
U.S. DISTRICT COURT
6. (a) What was your plea? (Check one) Eastern District of Louisiana
rk
ou ) Not guilty oO @g) Nolo contendere (no ooputy, Cle

a

O (2) Guilty O (4) __Insanity plea L th poy
Fee.

—X Ones

 
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 2 of 16

a 20-00316
sti SECT.HMAG,5”

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF .
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

 

 

 

 

 

 

United States District Court District; Eastern District of Louisiana

Name (under which you were convicted): Docket or Case No.:
JAMES JEC4D SPMES IE SECA SIS Ftd
Place of Confinement : Prisoner No.:
TANGEIEAHOA FPAersy JAIL FBI ZG

Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)

v.
. ‘ . —
AMES JEZOD SPKES IR. HEATH Metal , bieleS
The Attorney General of the State of
PETITION
1, (a) Name and location of court that entered the judgment of conviction you are challenging:

Ax nd MWDICAC DISTRICT CookrT
PueTsH OF WASH Toa!
(b) Criminal docket or case number (if you know): ‘Ss Ch =. 2k G64
2. (a) Date of the judgment of conviction (if you know): —J VUE ZA Boel
(b) Date of sentencing: JAAS 4, AolT
3. Length of sentence: g YE ARS

4. In this case, were you convicted on more than one count or of more than one crime? CO Yes ao
5. Identify all crimes of which you were convicted and sentenced in this case:
TATReDvetical bF GalTéA baal
TENDERED FOR FILING
JAN 27 2020
U.S. DISTRICT COURT
6. (a) What was your plea? (Check one) Eastern District of Louisiana
Clerk
a”) Not guilty ag (3) Nolo contendere (no ooputy, ¢

CO (2) Guilty G (4) _ Insanity plea
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 3 of 16

SAO 241 Page 3
(Rev, 10/07)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

(c) If you went to trial, what kind of trial did you have? (Check one)

O-Tay © Judge only

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes No
8. Did you appeal from the judgment of conviction?
Yes O No
9. If you did appeal, answer the following:

(a) Name of court: laikturr CooRktT OF A PPEA C
(b) Docket or case number (if you know):

(c) Result: AFF ICME O

(d) Date of result (if you know):

(c) Citation to the case (if you know):

(f) Grounds raised: E (2 SSIVE Se ATE SCE

(g) Did you seek further review by a higher state court? O Yes O No
If yes, answer the following:
(1) Name of court:
(2) Docket or case number (if you know):

(3) Result:

(4) Date of result (if you know):
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 4 of 16

SAO 241
(Rev. 10/07)

Page 4

10.

11.

(5) Citation to the case (if you know):

(6) Grounds raised:

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes yaw No

If yes, answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

concerning this judgment of conviction in any state court? es O No

If your answer to Question 10 was "Yes," give the following information:

(a)

S
(1) Name of court: téwveot Covet OF APPEA (
(2) Docket or case number (if you know): Of g a K W-O? 045
(3) Date of filing (if you know): Lf. “ A q ~ QO 7
_ - ) /
(4) Nature of the proceeding: 051 - a oA Vi C [1d/e Ay L IC aT Wat

(5) Grounds raised: TARA atytin cuilenee Cresialg vi deo HG

Bente Bite JA44

CTATE DIDAPT PRovIDE NAME oF
CoA ded al Lb er-mart

yuerretve LAW EZ DiDAloT CA vwortaess
WoHo WAS Renle, Hbusep AT THE LASTHUIC,
PARTSH J4IL The Day of TEIA)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

Go Yes oo

(7) Result: D@aNEF>

(8) Date of result (if you know):
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 5 of 16

SAO 241 Page 5
(Rev. 10/07)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing Gif you know):
(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:
(8) Date of result (if you know):
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 6 of 16

SAO 241 Page 6
{Rev. 10/07)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes © No

(7) Result:

(8) Date of result (if you know):
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?

(1) First petition: O Yes an o

(2) Second petition: O Yes O No

(3) Third petition: O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

12, For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your, available state-court

remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
‘ounds in this petition, you may be barred from presenting additional grounds at a later date.

 

 

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The CooeT ANS WELED THE Clint Jat oecorcheree. Lot LL,

ACT AOIT 40 2°20 LE FULD Wet? SEMATE BICC
22! A Post-Cnivicrin! fluid Ly jer ZWIMATES

That femancd dale vlbal- coyytereD FoR FAVES y
Yeas AFTER comblehiory oF fPAoLE ber EFFer ive
OY MovemBee | ory, ty PeePle EO1BLE Karr AOVEMBERY,

oO - MBEK ft
(b) If you & not Exhaust yor State ened Sn Ground One, explain why:

The Serede, BILL AL! PhevALkED THE CLeek aF Cue
SEAT “PARRWiAK STATIG THE MOLTIBE OF PRIDE
Docket HAS Red KescriP a aud wAS <lo LoSQe
Lessee To PeTitiodes AME The 22+d Sopyeus

Desyeitz HAS ALT _FOLWKLPED THe zbFOLmAT ios}
Tig Hey AS TOF CokGecriod Kuli, FEBRVALY / a, Lo
Ch > RE aAtelInGabl vis Dob

 

. — 2
Dekeliltiod OF DuTy
SAO 241 Page 7
(Rev. 10/07)
(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes AN

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did ee issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes QO No
(2) If your answer to Question (d}(1) is “Yes,” state:
scorpettnom DOG T. coddrerroed Pypplice foe
Type of motion or petition: ‘pos 7— COMVS C7 1044 f Pp Ce POLF
Name and location of the court where the motion or petition was filed; . _
QA JUOPCIAC DFSTACT CORT DALESH DF IOASHWGTO aff
Docket or case number (if you know): /(5-~ CAR f— IAz8€ %6 f
Date of the court's decision: AF RIL / 5 A o/ &

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? O Yes a No
(4) Did you appeal from the denial of your motion or petition? Oo Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? eY Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:

| $7 iRtur Cover AefeAl BAToxl Roce , Le
Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)}(4) or Question (d)}(5) is "No," explain why you did not raise this issue:
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 8 of 16

RAO 241 Page 8
(Rev. 10/07)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

GROUND TWO: “TAU PGAUIG PITH EU PExKkE

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

WARES! Sin mMiLlex? Altea THE U) De By

i bee beira LUS Credle THE VIDEO DOES ”~Lf3T- SHoe'

G OF A PHESIE ALE Lyf rhe Othe p- <

FecAlO voce A Biadlker gal THE THE ViD&o Dee Ls
Stow Petitioner Platsale salytaing ole The Drom,

JOACE MRR al CADY SoDpGemedttT meet

Ri EG abe,

ES WT BASES ©

{
(b) If you did not exhaust your state remedies on Ground Two, explain why: 7 FACTS -
(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O-No

(2) If you did not raise this issue in your direct appeal, explain why:

The Appellate ProdeT CLEP JOST Eyvees sive Stal renle=

(d) Post-Conviction Proceedings:
(1) Did you raise this-issue through a post-conviction motion or petition for habeas corpus in a state trial court?
ee © No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: Vos t-Conl Of trond) AD P [ cath OF?
Name and, location of the court where the motion or petition was filed:
22rd SOpIUAL DISTACT CoVET PAlzstt bF lotsa |
Docket or case number (if you know): | 5-CRY- l as FG C Lt

Date of the court's decision: A phil / 5, LOS
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 9 of 16

SAO 241 Page 9
(Rev. 10/07)

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? QO Yes a No
(4) Did you appeal from the denial of your motion or petition? es O No

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? [1 Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

[>+ CieCoit CookT 6F APPEAL

Docket or case number (if you know): GO l G- K Ine 020 3

Date of the court's decision: Lf - 9 ~ JO { G

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d}(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

have used to exhaust your state remedies on Ground Two

GROUND THREE: TXJEFFECTIVE ASSISTAUCE OF CovxdlZe]

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
ATto25CyY DAUD Zhai STATED HE Wovll> SUBPOEAO4
DEMUARQUEZ HAL is@ WHO 1S AlS ral THE VIDEO THAT
LORS PELE TED AID CoovtD HAVE TesnereD THAT THE POE
WAS Kot Foul onl MY SIPE OF zhe TABLE ET STATED
Tihs uu My Post Coalierio APA Car igal JODGE CbADY
loans Bias aalJvopgetedl!7 DE Fo ComPlants FILED
ACaulsr Hi ao aHe sopicml Commuissiord Aqgeiasy pte
Ose OMADOLE VPREPLP Wis BLIP, Pag sos

PALESH JAIL ACROSS THE Sipeer ent THE

Colt HeIsE Armestey Dan> CVG Diblor
(Rew 10/07) SUBPEEWA Wr ASE P/E SURO HE Led ZN, Page 10

(b) If you did not exhaust your state remedies on Ground Three, explain why?

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes Cex

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise. this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
ves O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: PosT- _ Co A vi Oro A P pe CATT onl

Name and location of the court where the motion or petition was filed:

i 22rd JODLIAL PFSTRACT Carer PARTS?) OF LoASHG Tos
Docket or case number (if you know): | 5 CeY _ (2&5 6Y

Date of the court's decision: { DeV1EI>

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? O Yes No
(4) Did you appeal from the denial of your motion or petition? Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O) Yes OG No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

(S77 CirRWT Covki oF APPLE

Docket or case number (if you know): AO| G - ki W -0 RO3
Date of the court's decision: Lt - 24 - a Diq

Result (attach a copy of the court's opinion or order, if available):
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 11 of 16

SAO 241 Page 11
{Rev. 10/07)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

crounprour: Q7A TE DID cor PhLovibe ALAM OF Cove Pedra |
TAlrokMAdT

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
JUDGE Coady STATes w«l His PEASoc! ee Denial oF
Pos r- Convictions APPLICAHON7 Claim Z Pebtioner
Didwor MAME Bot | wrttress Hew Col D Pet tromer
Nome @ wellaess acid The STATE Didsmor ” Péovid&
she Mame OF Coalf, Dentia| “eu Symant TS BVARLE
Him 7 PRE Called:

(b) If you did not exhaust your state remedies on Ground Four, explain why:

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes aN
(2) If you did not raise this issue in your direct appeal, explain why:
Appellate Photecr FLLED Oey Ekeesowe Sedrewcs
(ad) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
a O No

(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition: Pos eH Coal ViCT tart Appl iedioal
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 12 of 16

AO 241 Page 12
(Rev. 10/07)

Name and location of the court where the motion or petition was filed:

Fw Sopitial DESTRCT COT PALTSH OF MASH ATOR

Docket or case number (if you know): 15 -CP UY — | AUG ¢
Date of the court's decision: APZICL |S, AOlg

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? C] Yes No
(4) Did you appeal from the denial of your motion or petition? OYes O No

(5) If your answer to Question (d)}(4) is "Yes," did you raise this issue in the appeal? O Yes O No
(6) If your answer to Question (d)}(4) is "Yes," state:

Name and location of the court where the appeal was filed:

St CiOorp Covet OF APPEAL “Baten Rove , Ce.

Docket or case number (if you know): Hol4 ~Kj nr 0A O 3
Date of the court's decision: H-d, q “2 OG

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

{e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 13 of 16

AO 241 Page 13
(Rev. 10/07)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? OO Yes No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them: & Law L B ey-f D1 Dald7 HAvE PY ofev Fe WLS

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so,

ground or grounds have not been presented, and state your reasons for not presenting them:

14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes ak
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

raised.
Case 2:20-cv-00316-JTM-MBN Document 1 Filed 01/27/20 Page 14 of 16

SAO 241 Page 14
(Rev. 10/07)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: David CRAIC JZ. Vo. Bok GO-7
Franklial tal, lc, 704 sy

(b) At arraignment and plea: ‘Ds OnD> Cry} C, \d2.

(c) At trial: Deus GAG SJ
David Crair Jk

(d) At sentencing:

(e) On appeal: FREPRILK KRoHICC / Appel lafe PEST

(f) In any post-conviction proceeding:

(g) On appeal from any ruling against you in a post-conviction proceeding:

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
18, TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
Case 2:20-cv-00316-JTM-MBN Document 1 Filed 01/27/20 Page 15 of 16

SAO 241 Page 15
(Rev. 10/07)

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

{A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 2:20-cv-00316-JTM-MBN Document1 Filed 01/27/20 Page 16 of 16

SAO 24) Page 16
(Rev. 10/07)

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

Therefore, petitioner asks that the Court grant the following relief: Ar, ke Coad iit 0 al Fre Keto 21>
Aap Lemond Case % DzseiCT

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on / - 2. 2. -A Og (month, date, year).

Executed (signed) on - — KO (date).

ute © Spf ex

Signature of A

If the person signing is not petitioner, state relationship topetitioner and explain why petitioner is not signing this petition.
